United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL, DULLES
INTERNATIONAL AIRPORT, Sterling, VA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 20-1002
Issued: November 20, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 31, 2020 appellant filed a timely appeal from a November 19, 2019 merit
decision of Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned Docket No. 20-1002.1
On September 21, 2019 appellant, then a 48-year-old canine (K9) supervisor, filed an
occupational disease claim (Form CA-2) alleging that a previously accepted left elbow condition
had worsened as a result of factors of his federal employment, including daily use of a computer
and working and training K9s. He noted that he originally injured his left elbow on June 15, 2011
during a leash training exercise and had filed a traumatic injury claim (Form CA-1) under OWCP

1

The Board notes that following the November 19, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

File No. xxxxxx162, which OWCP accepted for left elbow strain.2 Appellant indicated that he
first became aware of his condition on June 15, 2011 and realized its relation to his federal
employment on October 5, 2017. He did not stop work.
In an October 10, 2019 development letter, OWCP advised appellant of the deficiencies of
his claim. It requested additional factual and medical evidence and provided a questionnaire for
his completion. OWCP afforded him 30 days to respond.
By decision dated November 19, 2019, OWCP denied appellant’s occupational disease
claim finding that he failed to submit medical opinion evidence establishing causal relationship
between his diagnosed left elbow condition and his implicated factors of employment.
In adjudicating appellant’s current left elbow claim in OWCP File No. xxxxxx823,
appellant has referenced his previously accepted left elbow claim, OWCP File No. xxxxxx162, in
which he had an accepted left elbow injury. OWCP has not, however, administratively combined
the case records for his previously accepted left upper extremity claims, or incorporated the
relevant and contemporaneous medical evidence into the current case record.3
The Board, having duly considered the matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication depends on cross-referencing between files and when two or more injuries
occur to the same part of the body.4 As the instant claim under OWCP File No. xxxxxx823 and
the claims under OWCP Master File No. xxxxxx609 and OWCP Subsidiary File No. xxxxxx162
both involve injuries to appellant’s left upper extremity, these claims must be administratively
combined for a full and fair adjudication of his present claim. This will allow OWCP to consider
all relevant claim files and accompanying evidence in developing appellant’s current occupational
disease claim.
Accordingly, the Board will remand the case to OWCP to administratively combine the
current file, OWCP File No. xxxxxx823 with OWCP Master File No. xxxxxx609, which includes
OWCP Subsidiary File No. xxxxxx162. Following this and other such further development as
deemed necessary, OWCP shall issue a de novo decision.

2

OWCP File No. xxxxxx162, accepted for left elbow sprain, along with OWCP File Nos. xxxxxx261, accepted for
back and neck conditions, xxxxxx521, accepted for left knee conditions, xxxxxx177, accepted for a chest injury,
xxxxxx285, accepted for an abdomen injury, xxxxxx482, accepted for right rib strain, and xxxxxx154, accepted for a
mid-back condition, are subsidiary files under OWCP Master File No. xxxxxx609. OWCP Master File No. xxxxxx609
was accepted for derangement of the left acromioclavicular joint.
3

G.D., Docket No. 19-1969 (issued May 4, 2020).

4
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the November 19, 2019 decision of Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this order of the Board.
Issued: November 20, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

